DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Applicant’s response dated 10/12/2020, which amended claim 57 and added new claims 73 and 74, has been entered.  The Declaration under 37 C.F.R. § 1.132 by Dr. Michael Floren has also been entered into the record.  Claims 57-74 are pending.  Claims 1-56 were previously cancelled.  Claims 57-74 have been examined on the merits. References not included within this Office Action can be found in a prior Action.

Claim Rejection - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. §103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This Application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 57-65 and 70-72 remain rejected and new claims 73 and 74 are rejected under 35 U.S.C. § 103 as obvious over Chen et al. (U.S. PGPUB 2009/0024223; 2009; cited in the IDS dated 2/19/2020), taken in view of O’Leary et al. (U.S. Patent No. 5,118,512; 1992).
Regarding claims 57 and 58, Chen teaches methods for crafting cartilage tissue grafts where the grafts once prepared from human or animal cartilage (i.e., a tissue matrix) into various shaped and sized tissue matrix grafts, the grafts are then cleaned (Abstract, claims 141-144).  Chen teaches that the shaped cartilage grafts can be further cleaned and disinfected, where the crafted grafts can be placed into a processing in vitro with viable cells (e.g., autologous or allograft chondrocytes isolated from articular cartilage, fibrocartilage, or elastic cartilage) to render the tissue vital before implantation (paragraphs 10 and 62; claim 143).  Further, different sizes and shapes of cartilage can be used to build various contour of the cartilage surface or have cells seeded to regenerate viable cell population in cartilage grafts (paragraph 65).  In view of the above, the graft tissue can comprise native viable cells in the graft.
Further, regarding claims 57, 60 and 73, Chen teaches that sonication can be conducted for about 5 minutes to about 24 hours and at a frequency of from 1 Hz to about 200 Hz, before the centrifugation process using an ultrasonic cleaner (paragraph 77; i.e., applying resonant acoustic energy to the processing vessel).  Alternatively, the cleaning process can be conducted by combining sonication (with the above parameters) and vacuum pressure (paragraph 77).  The cleaning solution can be added into the processing chamber to have the entire graft submerged and sonicated preferably for about 5 minutes to about 24 hours, and at frequency of preferably from 1 Hz to about 200 Hz (paragraph 77).  The graft can be processed in the chamber, then rinsed with rinsing solution (e.g., water, saline, phosphate buffer saline, RPMI media, balanced Hank's solution, Lactated Ringer's solution, DMEM/F12, F12, or DMEM media) or stored in a storage solution at a 
Regarding claims 59 and 61, after centrifugation or vacuuming, Chen teaches that the waste may be discarded and the osteochondral plugs may be removed from their respective processing chambers and the surface aspects of the plugs may be flushed using pulsatile lavage with isotonic saline to remove residual wash solution from the grafts (paragraph 77).  In view of the above, the teachings are interpreted where the processing solution and tissue are evaluated to assess at least one characteristic – the penetrative cleaning quality of the graft via material in the waste, the wash solution and inspection of the graft.
Chen teaches that the cartilage grafts can be pretreated then rinsed in a rinsing solution (as water, saline, phosphate buffer saline, RPMI media, balanced Hank's solution, Lactated Ringer's solution, DMEM/F12, F12, or DMEM media (paragraph 79).
Chen also teaches that the cartilage grafts can be stored in 15-77% glycerol and that suitable storage solutions are well known to those of ordinary skill in the art, where such solutions may be readily selected and employed without undue experimentation (paragraph 88).
Regarding claims 62 and 74, as noted above, Chen teaches that sonication can be conducted for about 5 minutes to about 24 hours and at frequency of from 1 Hz to about 200 Hz (paragraph 77; i.e., applying resonant acoustic energy to the processing vessel).  Since Chen is applying the same resonant acoustic energy frequency range (i.e., In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP § 2112.01(II).  
Although Chen teaches the processing of cartilage tissue in a processing vessel in processing fluid, where the vessel has resonant acoustic energy having a frequency between 1-200 Hz applied to the processing solution and cartilage tissue, Chen teaches the use of rinsing solutions that include water, saline, phosphate buffer saline, RPMI media, balanced Hank's solution, Lactated Ringer's solution, DMEM/F12, F12, or DMEM media (paragraph 79), graft storage solutions that include 15-77% glycerol and that suitable storage solutions are well known to those of ordinary skill in the art (paragraph 88), Chen does not explicitly teach that the processing fluid is a cryoprotectant, and that the cartilage (a cell seeded graft) tissue is frozen to form a cryopreserved tissue.  
Regarding claims 57-59, O’Leary teaches methods for the processing of biological materials, such as allograft tissue for use in grafts and transplants (column 1, lines 6-10).  
O’Leary provides a process whereby there is achieved improved penetration, diffusion, permeation, solubility, and sorption of a cryopreservation agent into biological materials (e.g. cartilage tissue; column 2, lines 3-6).  O’Leary teaches a process for cryopreserving a biological material which comprises contacting the biological material with both an effective amount of at least one cryopreservation agent and an agent to increase diffusion of the at least one cryopreservation agent into the biological material, which agent is a permeation enhancer (column 2, lines 7-14).
The term “to increase diffusion” means that the agent which increases diffusion of the cryopreservation agent into the biological material, may increase the total amount of cryopreservation agent which diffuses through the biological material and/or increase the rate of diffusion of the cryopreservation agent through the biological material (column 2, lines 15-21).
Regarding claims 57, 70 and 71, O’Leary teaches that freezing, or cryopreservation, is carried out by treating the allograft tissue with a cryopreservation medium including at least one cryopreservation agent, where after the allograft tissue is treated with the at least one cryopreservation agent, the tissue is frozen in a conventional freezing apparatus (column 1, lines 33-38).  The tissue may be placed at an initial temperature of, for example, about 20 °C, then is placed in a freezer, wherein the 
Regarding claims 57, 63 and 64, O’Leary teaches that cryopreservation agents which may be employed include dimethyl sulfoxide and glycerol, where one or a combination of these cryopreservation agents may be employed (column 2, lines 22-29).  It is also contemplated that a protein (e.g., a serum, such as fetal calf serum), may be employed along with one or a combination of cryopreservation agents as part of a cryopreservation medium (column 2, lines 29-33).  The agent for increasing diffusion of the cryopreservation agent into the biological material is preferably a permeation enhancer, where the permeation enhancer may be employed as the agent to increase diffusion of the at least one cryopreservation agent into the biological material (column 2, lines 33-36, column 3, lines 49-52).  The term "permeation enhancer" as used in the art means an agent which aids or assists a material (e.g., a cryopreservation agent or a drug) to dissolve into and diffuse through the skin, where such permeation enhancers may be employed to increase diffusion of a cryopreservation agent into a biological material (column 3, lines 52-59).  

Regarding claims 57 and 65, O’Leary teaches the cryopreservation agent is employed alone or in an aqueous solution, where the cryopreservation agent is added in an aqueous solution in an amount of from about 1% to about 25% (column 4, lines 8-11).  The agent to increase diffusion of the cryopreservation agent into the tissue, such as a permeation enhancer, is added in an amount effective to increase diffusion of the cryopreservation agent into the tissue, where the agent is preferably added to an aqueous solution of the cryopreservation agent in an amount of from about 0.0001% to about 10% of the resulting aqueous solution (column 4, lines 11-19).  The combination of cryopreservation agent and surfactant or permeation enhancer is preferably applied to the tissue as an aqueous mixture (column 4, lines 20-22).
O’Leary teaches that when a permeation enhancer is employed as the agent to increase diffusion of the cryopreservation agent into the biological material, it is believed that the permeation enhancer increases the solubility of the cryopreservation agent; i.e., the permeation enhancer increases the ability of the cryopreservation agent to dissolve into the biological material (column 4, lines 52-58).  It is also believed that the permeation enhancer increases the diffusion, or rate of movement, of the cryopreservation agent through the biological material (column 4, lines 58-61).
Regarding claims 57 and 72, O’Leary teaches that allograft tissue which may be cryopreserved includes cartilage and that there is provided a product comprising a 
A person of ordinary skill in the art would have been motivated to combine the method of Chen that utilizes low frequency Hertz resonant acoustic energy to get any solution to penetrate into the native cell cartilage matrix with the cryopreservation techniques and cryopreservants of O’Leary since both references teach the processing of cartilage grafts for medical purposes, Chen teaches known techniques to penetrate solutions into the native cell cartilage matrix, while O’Leary teaches known cryopreservants and cryopreservation techniques, and that O’Leary provides a process whereby there is achieved improved penetration, diffusion, permeation, solubility, and sorption of a cryopreservation agent into biological materials (e.g. cartilage tissue; column 2, lines 3-6).  That is, a person of ordinary skill in the art would have been motivated to combine the references since it was known in the art to utilize known techniques and cryopreservants that increase the penetration of solutions into the cartilage matrix where such a type of a solution that has known penetrating qualities are known cryopreservants.
A person of ordinary skill in the art would have had a reasonable expectation of success in combining the method of Chen that utilizes low frequency Hertz resonant acoustic energy to get any solution to penetrate into the native cell cartilage matrix with the cryopreservation techniques and cryopreservants of O’Leary since both references teach the processing of cartilage grafts for medical purposes, and by doing so provides an advantage to the Chen reference by expanding its methodologies to include long term storage options by providing native cell cartilage grafts that are fully penetrated within the 
With regard to claims 57 (“thereby vibrating the processing vessel….”) and 59 (“results in penetration of the processing solution….”) the indicated statements are directed to intended results.  It is noted that as indicated in MPEP § 2111.04, a wherein clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited. 
Regarding claim 60 where the resonant acoustic energy is applied a plurality of times, it is again noted that Chen teaches that sonication can be conducted for about 5 minutes to about 24 hours and at frequency of from 1 Hz to about 200 Hz (paragraph 77; i.e., applying resonant acoustic energy to the processing vessel).  
It would have been within the purview of one of ordinary skill in the art, based on the teachings in Chen, to assess the progress of the processing of the tissue, where the tissue is processed for the time and frequency range discussed above, if after such an assessment more processing is needed, it is well within the purview of one of ordinary skill in the art at the time the application was filed, to repeat the application of resonant acoustic energy step since on its own it is not inventive since reapplication merely requires employing the well-known maxim, “If at first you don’t succeed, try, try again.” See Perfect Web Techs., Inc. v. InfoUSA Inc., 92 U.S.P.Q.2d 1849, 1856 (Fed. Cir. 2009).  Repeating steps until a desired result is achieved requires only common sense and is, therefore, not inventive. Id. at 1854-55 (citing KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385 (U.S. 2007)). 

Accordingly, the cryopreserved tissue product, is only relevant as to the way the tissue product is obtained (the process) and is immaterial to the patentability of the cryopreserved tissue product (i.e., the product; see MPEP § 2113).
It is additionally noted that with regard to the order of steps, the instant claims have the transitional phrase “comprising,” which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (MPEP § 2111.03).
In view of this, precedential CCPA case law holds that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946)) (see also MPEP § 2144.04 (IV)(c)). 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention.

Response to Arguments
Applicant’s (Declarant’s) arguments have been fully considered and found not persuasive.  With regard to Applicant’s (Declarant’s) arguments concerning sonication is merely optional (Reply, page 5; Declaration paragraph 12), this is not persuasive since there are explicit teachings of using sonication from 1-200 Hz in Chen regardless of 
With regard to Applicant’s (Declarant’s) arguments concerning Chen does not teach resonant acoustic energy (Reply, page 6), this is not found persuasive.  As noted in the rejection of record, the combined teachings teach methods where tissue is processed by loading a processing chamber with cleaning, rinsing or storage solutions (e.g., water, saline, phosphate buffer saline, RPMI media, balanced Hank's solution, Lactated Ringer's solution, DMEM/F12, F12, or DMEM media) and applying sonication at a frequency of from 1 Hz to about 200 Hz.  Applicant has not provided within the originally filed specification a definition of what resonant acoustic energy means.  Further, it appears that “Resonant Acoustic” is a trademark term with regard to mixing equipment (see the original specification, paragraph 80).  As noted, Chen is applying to tissue the same dispersal mixing energy at a frequency of from 1 Hz to about 200 Hz, which encompasses Applicant’s claimed range (15-60 Hz).  The combined teachings in view of the supplied rationales (expressly incorporated herein) provide a prima facie case of obviousness that encompasses the scope of the claims.
With regard to Declarant’s arguments it is noted that in response to arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  One reference need not teach what has already been taught by the other references.

With regard to motivation and expectation of success, Applicant’s arguments (Reply, pages 7-8) are not persuasive since the fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  These arguments are not persuasive in view of MPEP § 2144 (IV) which indicates that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. 
Further, MPEP § 2144 (IV) indicates that it is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) (“One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.”); In re Lintner, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991).
Applicant’s arguments are also not persuasive in view of the rationale above (expressly incorporated herein).  
Further, with regard to Applicant’s arguments concerning the process steps in Chen would result in cell death (Reply, page 8), this is not persuasive since as noted above, the combined teachings of Chen and O’Leary provide a graft that can be recellularized in vitro with viable cells (e.g., autologous or allograft chondrocytes isolated from articular cartilage, fibrocartilage, or elastic cartilage) to render the tissue vital before implantation, which then can be cryopreserved (see the above rationales; expressly incorporated herein).  In view of the transitional phrase “comprising,” which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (MPEP § 2111.03), the instant claims do not exclude such additional processing steps.
Accordingly, the rejection has been maintained and made for claims 73 and 74.

Claims 66-69 remain rejected under 35 U.S.C. § 103 as obvious over Chen and O’Leary , as applied to claims 57-65 and 70-74, above, further in view of Cetinkaya et al. (Cryobiology, Vol. 63, pp. 292-297; 2011; cited in the IDS dated 2/19/2020).
The teachings from Chen and O’Leary, above, are herein relied upon.

Cetinkaya teaches that cartilage tissues from ovine, porcine and rabbit species have previously been cryopreserved to improve the tissue survival for transplantation (page 292, column 2, paragraph 3).  
Regarding claims 66-69, Cetinkaya teaches comparing the success and influence of different cryopreservation protocols on the viability of cartilage tissue and cells, where small tissue samples from articular cartilage were vitrified by a protocol evaluated for embryo and stem cell cryopreservation and the efficiency of the vitrification was compared with the results of the conventional slow freezing technique to optimize the cryopreservation of primary bovine cartilage cells and tissues for biobanking (page 293, column 1, paragraph 3).  Assays for the detection of the metabolic activity and viability of cultured cells and tissues was employed to examine the vitality of thawed tissues and the proliferative activity of thawed cells (page 293, column 1, paragraph 3).  Additionally, glycosaminoglycan amount, growth curve of cells, attachment rate and primary cell culture establishment ratio of tissues was employed to observe the success of the cryopreservation protocols (page 293, column 1, paragraph 3).  
Cetinkaya teaches adult cartilage cells (ACCs) were isolated from the articular cartilage of the knee joints of a two-year old bovine (page 293, column 1, paragraph 4).  The cells and tissues were cryopreserved by a vitrification process in two steps, where a 
Cetinkaya also teaches slow freezing of cell and tissue samples, where the ACCs and were cryopreserved by slow cooling where the tissue samples (1–2 mg) were loaded into plastic straws in 10%, DMSO and 55% (v/v) FBS and then cooled to -80 °C at a rate of at 1 °C/min using a controlled rate freezing machine and then stored in liquid nitrogen (page 293, column 2, paragraph 3).  The straws were thawed in a water-bath at 37 °C and removed as the last ice melted (page 293, column 2, paragraph 3).
Cetinkaya teaches that viability and proliferative activity of the ACCs were assessed, where the survival rate of the cells was evaluated by counting the living cells on a hemacytometer following trypan blue staining (page 294, column 1, paragraph 1).
MTT assay was also employed to observe the proliferative activity of the thawed cells (page 294, column 1, paragraph 2).  Glycosaminoglycan (GAG) assay was also performed where the GAG contents of the cells were quantified by employing 1,9-
Regarding claims, 66-68 Cetinkaya teaches that the data showed that the cells were assessed for cell viability upon thawing where ACCs were evaluated for percent viability for the slow frozen cryopreservation utilizing three different cooling rates (Fig. 2). For the 2 °C/ minute cooling rate, there was at least 80% viability of the ACCs (Fig. 2).
A person of ordinary skill in the art would have been motivated to combine the methods of Chen and O’Leary that utilizes low frequency Hertz resonant acoustic energy to get known penetrating cryopreservants into the cartilage matrix with the assay techniques that assess cell viability from Cetinkaya, since all the references teach the processing of cartilage grafts for medical purposes, Chen and O’Leary teach known cryopreservation techniques and how to penetrate cartilage matrices within known penetrants, while Cetinkaya teaches known cryopreservation techniques and assays to assess cell viability of cartilage samples after they have been thawed post freezing. 
A person of ordinary skill in the art would have had a reasonable expectation of success in combining the methods of Chen and O’Leary with Cetinkaya since all the references teach the processing of cartilage grafts for medical purposes, and by the combination provides and advantage to the Chen and O’Leary method by providing assays to assess viability of tissue grafts to ensure cryopreservation is optimally performed.
With regard to claim 69, as noted above, Cetinkaya teaches that the data showed that the cells were assessed for cell viability upon thawing where ACCs were evaluated for percent viability for the slow frozen cryopreservation utilizing three different cooling 
For claim 69 and the cell viability is at least 95%, it is also noted that in MPEP § 2144.05(I), a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  
It is additionally noted that with regard to the order of steps, the instant claims have the transitional phrase “comprising,” which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (MPEP § 2111.03).
In view of this, precedential CCPA case law holds that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946)) (see also MPEP § 2144.04 (IV)(c)). 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention.

Response to Arguments
With regard to Applicant’s (Declarant’s) arguments concerning this rejection under 35 U.S.C. § 103 (Reply, pages 9-10), Applicant relies on arguments from the rejection of Chen and O’Leary, above, to argue this rejection.  Therefore, the response set forth above for the rejections based on Chen and O’Leary, above, also applies to this rejection.
With regard to the teachings in Cetinkaya, it is again noted that in response to arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  One reference need not teach what has already been taught by the other references.  The combined teachings provide for a native cell graft that can be cryopreserved where then they can be subsequently assessed for cell viability (see the above rejection rationales for obviousness; expressly incorporated herein). 
It is noted that “[a] person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id.  Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id., 82 USPQ2d at 1396 (see MPEP § 2141.03).
In view of the above, the rejection has been maintained.

Conclusion

No claims are allowed.  No claims are free of the art.

Applicant’s Amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). 
A shortened statutory period for reply to this final Action is set to expire THREE MONTHS from the mailing date of this Action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final Action and the Advisory Action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the Advisory Action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the Advisory Action.  In no event, however, will the statutory period for reply expire later than SIX 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL D. PYLA whose telephone number is (571) 270-1689.  The Examiner can normally be reached Monday-Friday between the hours of 9:30 AM to 6:00 PM, Eastern Time.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Sharmila Landau, can be reached at (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Paul D. Pyla 
Examiner, Art Unit 1653


/Soren Harward/Primary Examiner, Art Unit 1631